431 F.2d 1204
UNITED STATES of America, Appellee,v.Maurice A. PACE, Appellant.
No. 14204.
United States Court of Appeals, Fourth Circuit.
Argued Sept. 15, 1970.Decided Oct. 1, 1970.

Stewart C. Economou, Alexandria, Va.  (Evans & Economou, Alexandria, Va., on the brief), for appellant.
Justin W. Williams, Asst. U.S. Atty.  (Brian P. Gettings, U.S. Atty., on the brief), for appellee.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Maurice A. Pace was charged under 18 U.S.C. 641 with stealing and converting to his own use government property of a value in excess of $100.  The charges arose from a June 27, 1968, theft of television sets and radios from a loading platform area at the Pentagon.  Pace was tried by a jury, convicted and sentenced to three years' imprisonment.


2
Upon consideration of the record, briefs and arguments of counsel, we find no error.  Thus, the conviction will be


3
Affirmed.